Citation Nr: 1606235	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  09-37 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than January 16, 2009, for the award of a total disability rating due to individual unemployability (TDIU).

2.  Entitlement to an initial disability rating in excess of 10 percent for the service-connected residuals of arthrodesis of the right great toe with excision of tarsal bones (right great toe disability).

3.  Entitlement to an extension of a temporary total rating based on convalescence due to right great toe surgery beyond November 30, 2008.

(The issues of whether the decision to refund $15,000.00 for severance pay previously withheld from VA compensation was proper; entitlement to an effective date earlier than March 12, 2008 for the grant of service connection for peroneal nerve damage of the right foot; entitlement to an initial rating in excess of 20 percent for peroneal nerve damage of the right foot; and entitlement to special monthly compensation for the loss of use of the right foot or toe are addressed in a separate Board decision.)

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel

INTRODUCTION

The Veteran was a member of the Army National Guard and had an initial period of active duty training from October 1983 to February 1984 with subsequent periods of active and inactive duty for training.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Philadelphia, Pennsylvania, Wilmington, Delaware, and Winston-Salem, North Carolina.  The RO in Winston-Salem currently has jurisdiction of the appeal.  

A July 2007 rating decision granted service connection for right great toe injury with arthritis of the first metatarsal joint.  A zero percent rating was assigned from October 7, 1992 and a 10 percent rating was assigned from October 3, 2006.  The Veteran appealed this decision.  A July 2009 rating decision assigned a 10 percent rating from September 21, 2005.  A February 2012 Board decision assigned an effective date of October 7, 1992 to the assignment of the 10 percent rating for the service-connected right great toe disability.  A March 2012 rating decision implemented the Board decision.  The issue of entitlement to a disability evaluation in excess of 10 percent for the right great toe was remanded to the agency of original jurisdiction (AOJ) in February 2012 since this issue was intertwined with other remanded issues.  This issue is properly before the Board.    

A June 2008 rating decision initially awarded a temporary total rating for convalescence under 38 C.F.R. § 4.30 to the service-connected right great toe disability from February 22, 2008 to March 31, 2008, essentially one month after the month of the Veteran's surgery on his right great toe.  A September 2008 rating decision granted an extension of the temporary total rating from April 1, 2008 to September 30, 2008, and assigned a 10 percent rating from October 1, 2008.  An April 2009 rating decision denied an extension of the temporary total rating beyond September 30, 2008 and the Veteran perfected an appeal.  A March 2012 rating decision granted an extension of the temporary total rating to November 30, 2008, and continued the 10 percent rating from December 1, 2008.  

An August 2009 rating decision granted entitlement to TDIU from January 16, 2009, and the Veteran perfected an appeal as to the effective date of the award.  

In February 2010, the Veteran claimed permanent and total disability status.  This was granted in a March 2010 rating decision along with Dependent Educational Assistance eligibility.  He filed a claim for service connection for bilateral pes planus in December 2009.  In June 2010, he filed an Application for Automobile or Other Conveyance and Adaptive Equipment (Under 38 U.S.C. 3901-3904).  The RO denied these claims in a September 2010 rating decision.  

In October 2011, the Veteran testified at a Central Office Board hearing before the undersigned.  A transcript of the hearing is of record.  In February 2012, the Board remanded the issues of entitlement to an initial  disability rating in excess of 10 percent for the right great toe disability from October 7, 1992; entitlement to an extension of the temporary total rating assigned to the right great toe disability; entitlement to an earlier effective date for the award of TDIU; service connection for a right ankle disability and nerve damage to the right foot; and entitlement to special monthly compensation to the AOJ for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives for all remanded issues with the exception of the claim for entitlement to an earlier effective date for the award of TDIU.  The TDIU effective date claim is addressed in the remand below.  See Stegall v. West, 11 Vet. App. 268 (1998).  

A May 2013 rating decision granted service connection for peroneal nerve damage of the right foot and a right ankle disability.  The Veteran disagreed with the effective date and disability rating assigned to the right peroneal nerve disability and this issue is addressed in a separate Board decision.  He has not appealed the rating or effective date assigned to the right ankle disability and the RO's decision represents a complete grant of the Veteran's appeal on this issue.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  This matter is not before the Board.

The issue of entitlement to an earlier effective date for TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the entire period of the appeal, the service-connected residuals of an arthrodesis of the Veteran's right great toe with excision of the tarsal bones are manifested by post surgical changes with a metallic plate and screws transfixing the first metatarsal joint on the right with mild degenerative joint disease changes; pain; ambulatory pain; limitation of motion of the right great toe; and normal gait which is productive of moderate impairment or injury without evidence of moderately-severe or severe impairment or injury of the right foot; loss of use of the right foot; malunion or nonunion of the tarsal or metatarsal bones; or claw foot.  

2.  From December 1, 2008, the service-connected arthrodesis of the right great toe disability picture is not shown to have been manifested by severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches with regular weight-bearing prohibited so as to require an extension of convalescence following the surgery performed in February 2008.  


CONCLUSIONS OF LAW

1.  For the entire period of the appeal, the criteria for an initial disability rating in excess of 10 percent for arthrodesis of the right great toe have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.63, 4.68, 4.71a, Diagnostic Codes 5277 to 5283, 5284 (2015).

2.  The criteria for an extension of a temporary total rating based on the need for convalescence following the surgery of the right great toe beyond November 30, 2008 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.30 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duty to Notify and Duty to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The Veteran's claims for an increased initial rating for the right great toe disability and entitlement to an extension of the temporary total rating arise from the Veteran's disagreement with the effective date and ratings assigned after the initial grant of benefits.  The Courts have held that where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional notice or address prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Nevertheless, the Board finds that VA fully satisfied the notice requirements in this case and has met its duty to notify for these claims.  See the November 2006, November 2008 (temporary total rating notice), February 2009, June 2009, and July 2009 VA letters.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Furthermore the Veteran has not alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claims at this time is warranted.

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims being decided herein, and the duty to assist requirements have been satisfied.  Service treatment records and service personnel records have been obtained and associated with the claims file.  Private treatment records and VA treatment records dated from 2007 to 2015 are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to his claims.  In February 2010, July 2013, and March 2014, the Veteran specifically informed VA that he had no additional evidence or information to submit in support of his claims.    

VA provided examinations of the service connection right foot and toe disabilities in October 1992, June 2007, July 2008, January 2009, and December 2012 to obtain medical evidence as to the nature and severity of the disabilities.  These  examinations are adequate for adjudication purposes, as they were performed by medical professionals based on a review of claims file, a solicitation of history and symptoms from the Veteran, and a thorough examination of the Veteran.  The examination reports are accurate and fully descriptive, and fully address the criteria necessary to effectively evaluate the service-connected disabilities.  The examination reports provide medical opinions as to the impact the service-connected disabilities have on the Veteran's ability to maintain substantially gainful employment.  The Board finds that for these reasons, the Veteran has been afforded an adequate examination and that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Veteran has not challenged the adequacy of the examinations.  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims. 
In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the October 2011 Board hearing, the undersigned Veterans Law Judge fully explained the issues on appeal and suggested the submission of evidence that may have been overlooked.  The hearing focused on the elements necessary to substantiate the claims.  The Veteran did not assert that VA failed to comply with 38 C.F.R. § 3.103(c)(2) and did not identify any prejudice in the conduct of the Board hearing.  Consistent with Bryant, the Veterans' Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

The duties to notify and assist the Veteran have been met, such that no further notice or assistance to him is required to fulfill VA's duty to assist in the development of the claims.

2.  Higher Initial Rating for Right Great Toe Disability 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified.  However, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  Under 38 C.F.R. § 4.20, evaluation by analogy is permitted where the rating schedule does not provide a specific diagnostic code to rate the disability.  38 C.F.R. § 4.20.

In deciding this appeal, VA has specifically considered whether separate ratings for different periods of time are warranted, assigning different ratings for different periods of the Veteran's appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).  With any form of arthritis, painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

Functional loss due to pain is to be rated at the same level as the functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Burton v. Shinseki, 25 Vet. App. 1 (2011) (the Board had failed to address painful motion and the applicability of 38 C.F.R. § 4.59 to an initial disability rating for residuals of a left shoulder injury with surgical repair).  
Pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40 .

Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined and not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5284, other foot injuries, a 10 percent rating is assigned for moderate disability, a 20 percent disability rating is assigned for moderately severe disability, and a 30 percent is assigned for severe disability.  A 40 percent rating is assigned when the evidence establishes a foot injury with actual loss of the use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2015).

Diagnostic Code 5284 provides for a 40 percent rating if there is evidence of actual loss of use of the foot.  38 C.F.R. § 4.63 indicates that loss of use of the foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of the election below the knee with the use of a suitable prosthetic appliance.  See 38 C.F.R. § 4.63 and 38 C.F.R. § 4.71a, Diagnostic Code 5284.

The "amputation rule" set forth at 38 C.F.R. § 4.68 (2015) provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at that elective level, were amputation to be performed.  The regulation elaborates that, for example, the combined evaluations for disabilities below the knee shall not exceed the 40 percent evaluation under Diagnostic Code 5165.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3, 4.7 (2015).

The Veteran contends that a higher initial rating is warranted for the service-connected residuals of arthrodesis of the right great toe with excision of tarsal bones.  He asserts that he is unable to work due to the right great toe disability and a 30 percent rating is warranted.  The Veteran states that he has difficulty working due to the right great toe because he is unable to stand or walk for long periods of time.  See the Board Hearing Transcript, dated in October 2011, pages 18-19. 

By way of history, the Board notes that the Veteran originally filed a claim for service connection for a right great toe condition on October 7, 1992, which the RO denied in a May 1993 rating decision.  Although the Veteran initiated an appeal as to that denial, he failed to file a timely substantive appeal.  Consequently, the May 1993 rating decision became final in May 1994.  Subsequently, the Veteran filed a new claim for service connection for a right great toe disorder, which was eventually granted by the RO in a September 2007 rating decision.  

In the September 2007 decision, the RO granted service connection for a right great toe injury with arthritis of the metatarsophalangeal joint and assigned an effective date of October 7, 1992 pursuant to 38 C.F.R. § 3.156(c).  The RO awarded a zero rating effective October 7, 1992, and a 10 percent rating from October 3, 2006.  The Veteran disagreed with October 3, 2006 as the effective date of the assignment of the 10 percent disability rating.  In July 2009, the RO assigned September 21, 2005 as the effective date of the 10 percent rating; the Decision Review Officer determined his claim to reopen was effectively received on that date.  

In a February 2012 decision, the Board assigned an effective date of October 7, 1992 for the assignment of a 10 percent disability rating, which is the date service connection was granted for the Veteran's service-connected right great toe disability.  The Board found that the medical evidence demonstrated that the right great toe disability picture was consistent with a compensable disability rating.  The Board remanded the issue of entitlement to an initial disability picture in excess of 10 percent for the right great toe disability because this issue was intertwined with the issue of service connection for nerve damage to the right foot.  

A March 2012 rating decision implemented the Board decision.  A 10 percent rating was assigned to the right great toe disability from October 7, 1992.  The RO assigned the 10 percent rating to the right great toe disability under Diagnostic Code 5284, foot injuries.  A temporary total rating for convalescence under 38 C.F.R. § 4.30 is assigned to the service-connected right great toe disability from February 22, 2008 to November 30, 2008.  This issue is discussed below.  

A May 2013 rating decision granted service connection for peroneal nerve damage to the right foot and a 20 percent rating was assigned under Diagnostic Code 8521 from March 12, 2008.  Service connection was also granted for a right ankle disability and a 10 percent rating was assigned under Diagnostic Code 5271 from March 12, 2008.  A September 2010 rating decision denied service connection for bilateral pes planus.  

Pyramiding, evaluating the same disability or the same manifestation of a disability under different Diagnostic Codes, is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit evaluation under several Diagnostic Codes.  The critical element permitting the assignment of multiple evaluations under several Diagnostic Codes is that none of the symptomatology for any one of the disorders is duplicative or overlapping with the symptomatology of the other disorder.  Esteban v. Brown, 6 Vet. App. 259 (1994).  In the present case, the Veteran was assigned separate disability evaluations for the service-connected right great toe disability, the peroneal nerve damage of the right foot, and the right ankle disability.  In the current appeal, the Board will focus on the service-connected right great toe disability.  The issue of entitlement to a higher disability rating for the nerve damage to the right foot is addressed in a separate decision.  
Based upon a review of the evidence, the Board concludes that an initial disability rating in excess of 10 percent for the service-connected right great toe disability is not warranted for the entire appeal period.  In this regard, the Board notes that the service records available demonstrate that the Veteran was medically discharged from the Army National Guard in July 1987 due to his medical condition (diagnosed as hallux limitus) preventing him from satisfactory performance of duty as an Infantryman.  A medical statement indicates that, while on inactive duty for training in February 1985, the Veteran sustained twisting injuries to both ankles and injured his right big toe, which were noted to be swollen and painful.  (See DA Form 2173, Statement of Medical Examination and Duty Status.)  The Veteran was referred to Walter Reed Army Medical Center for treatment.  

An August 1986 Narrative Summary from a physician at Walter Reed indicates the Veteran was seen for complaints of the right foot at the first metatarsophalangeal joint with pain on great toe motion, worse with inclement weather, which had been going on for 11 months.  It was noted that the Veteran had sustained a mild twisting injury to the right great toe while walking.  The Veteran asserted that the local pain prevented him from doing his jobs in civilian and in military duty.  

Physical examination was significant for decreased range of motion of the first metatarsophalangeal joint.  He had minimal dorsiflexion and plantar flexion of the first metatarsophalangeal joint.  There was no Tinel's sign, no gross deformity, and no neurovascular deficit noted.  X-ray revealed a dorsal osteophyte in the first metatarsophalangeal joint with some sclerosis of the joint.  The Veteran underwent physical therapy evaluation and treatment.  He also underwent Podiatric evaluation for orthotic prescriptions.  The physician noted that the Veteran's pain had been unrelieved by medication, orthotics, physical therapy, shoe modifications and other conservative measures.  The Veteran stated he was unable to perform his military duties due to pain in the first metatarsophalangeal joint.  He was unable to run and jump, and had difficulty with prolonged standing.  The diagnosis was hallux limitus, mild, right first metatarsophalangeal joint.  The physician stated that the Veteran had received maximum benefit from hospital treatment and recommended that he be presented to a Physical Evaluation Board for separation from the military due to his continued pain and unfitness for further military duty.  
The Veteran underwent Physical Evaluation Board proceedings and a hearing was held in April 1987.  At this hearing, he testified that the doctors at Walter Reed gave him orthotics for his shoes and prescribed medications that did not help relieve his pain.  He described his pain as feeling like electricity was running through his foot and sometimes he had to walk on the side of his foot to relieve the pressure from his big toe so that he would not have that tingly feeling in his foot, like the electricity in his toe.  He testified that the condition of his right great toe caused a lot of problems with walking for long periods, standing, and running (which he could not do at all).  He related that, if he walked too long, he would get that tingly feeling like his greater toe starting hurting and he would have to sit down and get off it.  He also testified that he was unable to perform at his civilian job as a public service worker that required him to mow grass and do other maintenance types of work as he was required to wear steel-toed boots but his toe would not let him do so.

The final report of the Physical Evaluation Board indicates the Veteran was awarded a 10 percent disability rating under Diagnostic Code 5284 for hallux limitus, mild, right first metatarsophalangeal joint.  

The Veteran underwent VA examination in October 1992 in conjunction with his original claim for service connection.  The Veteran complained of having excruciating pain in his right great toe that felt like electric shockwaves going from the toe to the instep to the heel and then up the side of his leg to the knee and then into the thigh.  Because of this pain, he stated that he could not stand for too long, cannot walk and cannot sleep in bed.  Physical examination demonstrated that the right great toe was nontender and had full flexion and extension.  X-rays were noted to be within normal limits.  The assessment was right great toe strain.

The next available medical evidence related to the Veteran's service-connected right great toe disability is not until June 2006.  The Board notes that the Veteran has denied receiving any treatment for this condition until approximately 2005.

A June 2007 VA foot examination report shows a diagnosis of post traumatic osteoarthritis of the right first metatarsophalangeal joint; the examiner noted that this was the current right great toe disorder.  The Veteran reported having pain in the metatarsal portion of the right great toe.  He stated that the pain in the right great toe limited him in civilian life in that he was no longer able to work as an auto mechanic and he had to settle for lesser jobs, and he was currently working as a security guard which was for the most part a sit down job.  The Veteran stated that the right great toe was painful all the time and the pain was felt in the metatarsal portion of the right big toe.  He stated that he could not tiptoe, run, or jog but ordinary walking was not limited to where interferes with the ordinary activities of daily living.  The Veteran took over the counter medications for the pain.  He did not have flare-ups and the toe pain worsened only on provocation.  

X-ray examination revealed osteoarthritis change at the right first metatarsophalangeal joint.  Physical exam revealed normal gait.  There was slight swelling and tenderness at the right first metatarsophalangeal joint and there was limited motion of that joint.  The range of motion did not change after three repetitions or due to pain, fatigue, weakness, or lack of endurance.     

A VA orthopedic consultation records dated January 11, 2008 indicate that the Veteran was evaluated for right foot pain.  He reported a 20 year history of progressive right medial forefoot pain as a result of an injury in service that is worsened by weight bearing activity and has become disabling.  He stated that he was unable to work because of the "severe" pain.   He reported that he had tried "all of the medications and the shoe inserts" and he is "not going to go that route" any more.  He stated that he wanted surgery.  The Veteran had complaints of right medial forefoot pain.  Physical examination revealed that gait was symmetrical; heel-toe was without apparent abnormality.  Examination of the right foot revealed no obvious deformity.  Skin was warm and intact.  There was tenderness to palpation of the first metatarsophalangeal joint.  There was good range of motion throughout and good strength.  Protective sensation was intact.  Contralateral side was within normal limits.  The impression was moderate osteoarthritis at the first metatarsophalangeal joint of the right foot.

January 2008 records from a private orthopedic surgeon, Dr. Steele, indicate that the Veteran underwent evaluation for the painful right big toe.  Dr. Steele noted that the Veteran clearly has hallux rigidus in the right big toe; he reported having pain in it for at least 20 years following an injury in the military.  His chief complaint was pain and stiffness in the right big toe and difficulty with walking.  Examination revealed a visible spur on the dorsal aspect of the right 1st metatarsal.  He had tenderness over the 1st metatarsophalangeal joint.  The joint was fixed in full extension with no flexion or extension.  His gait was obviously altered by the stiff big toe.  He has normal pulses and normal sensation.  The only other slightly unusual sign was that he described some electric shocks with percussion over the dorsal aspect of the metatarsophalangeal joint.  Dr. Steele suspected that the Veteran had some irritation of the dorsal sensory nerves, probably arising from the spur.  X-rays were not available and were scheduled.  

The Veteran underwent surgery on the right great toe on February 22, 2008 at the F.S. Surgery Center.  The operative report indicates that the Veteran underwent arthrodesis of the right big toe and excision of the tarsal bones of the right foot.  It was noted that the Veteran presented with a painful big toe.  X-rays show significant degenerative arthritis and an arthrodesis was recommended.  The Veteran also had a tarsal bone that was causing some discomfort and it was agreed to excise the tarsal boss at the same time.  He underwent an uneventful and technically successful procedure.  The Board notes that the Veteran was awarded a temporary total rating for convalescence under 38 C.F.R. § 4.30 from February 22, 2008 to November 30, 2008. 

A followup consultation report dated March 7, 2008 indicates that the Veteran reported that the toe was very sensitive and he had a lot of electric shock type symptoms.  His orthopedic surgeon indicated that this probably arose from the excision of the tarsal boss as the nerve was immediately adjacent to this.  

A June 3, 2008 follow-up record by Dr. Steele indicates that the Veteran still had some numbness in the distribution of the century brush of the deep peroneal nerve and he had a positive Tinel's along the course of a nerve.  A steroid injection was offered but the Veteran declined.  Dr. Steele told the Veteran that, in his experience, this usually resolves.  A July 2008 VA examination report indicates that the Veteran had severe foot injury status post surgery.  There was hyperpathia of the foot.  

A September 8, 2008 consultation report by Dr. Steele indicates that the Veteran continued to be bothered with paresthesia and burning pain in the right foot.  Dr. Steele noted that, from what he understands, most of the Veteran's symptoms have been on the dorsal aspect of the foot.  An EMG was requested to try and distinguish whether this was neuropathy or evidence of an isolated sensory nerve entrapment.  

An October 2008 consultation report from Dr. Steele, orthopedic surgeon, indicates that the Veteran did have an EMG two years ago, which seems to be abnormal, but Dr. Steele did not understand the conclusion and was unable to interpret the findings.  Dr. Steele indicated that the Veteran might benefit from seeing a neurologist.  The Veteran declined a current EMG because the foot was too tender, apparently.  Dr. Steele indicated that he re-examined the Veteran and found no evidence of peripheral neuropathy.  The Veteran had normal vibration sense and was able to feel monofilament nylon on the plantar surface of the foot.  There was a negative Tinel's over the tarsal tunnel.  He had numbness in the distribution of the deep peroneal nerve as well as numbness over the medial border of the foot and big toe.  This would seem to indicate possible involvement of the sural nerve although it could all be coming from the deep peroneal nerve.  Dr. Steele did not think there was any involvement of the tibial nerve based upon today's findings.  He indicated that unfortunately, he did not have an EMG to help, but he did not think there is any indication for further surgery.   

A January 2009 VA podiatry consultation report indicates that the Veteran reported having shooting, burning pain in right foot.  He reported that he could not sleep at night and he wanted an adjustable bed for the night and a scooter for during the day and he did not want to spend his life on "pain pills."  Examination revealed positive tinel' s sign.  The Veteran stated he did not have good relief with orthoses.  There was good color; hair and skin were normal.  He had normal temperature.  The impression was neuropathy and possible "RSS."  

A January 2009 VA examination report notes that the Veteran underwent surgery on the right great toe in February 2008 and he took Percocet four times a day to alleviate the pain.  Post surgery, he used crutches and cane but right now he uses a cane only occasionally.  He never had any corrective shoes.  The veteran reported that the right great toe affected his occupation.  He last worked one year ago as a security person in a sitting position; his job required him to sit and he was terminated from this position because of numerous days of missed work.  The Veteran reported that he had pain all day and all night and at times he gets a jolt feeling in his foot daily.  The pain was localized to the dorsum of the ankle and also medial aspect of the foot, along the arches and first toe.  It is very sensitive to touch.  He could not wear his boot or any shoes regularly for long periods of time.  His daily activities have been affected in that he cannot walk a long time.  He can only walk from the house to his car, he cannot stand for a long period of time, and he cannot run.  He has to keep his feet elevated and also he can only wear sun shoes.  He reported that because of the pain, his gait is affected.  He stated that the bottom of his foot is callused.  

Physical examination revealed that the Veteran was very sensitive to touch on the dorsum medial aspect of his foot and also the first toe.  He had a long scar over the dorsum foot, metatarsal bone, and tarsal bone.  The examiner noted that the Veteran was able to walk out of the office and put on his shoes and socks regularly without much difficulty, and the degree of pain and symptoms seemed to be out of proportion to his gait.  The examiner noted that the Veteran reported having daily neuropathic pain in the right foot and his orthopedic surgeon recommended an EMG.  The examiner noted again that the Veteran was able to put on his socks and shoes and walk out of the office without any seemingly difficulty. 

A March 2009 VA podiatry note indicates that neurologic examination revealed hypersensitivity to the right dorsal medial foot with guarding.  Orthopedic exam revealed rigid or absent range of motion on the first metatarsophalangeal joint on the right and decreased medial arch height, bilaterally.  The examiner was unable to fully assess the range of motion of the right foot due to significant guarding.  The assessment was pes planus status post arthrodesis of the 1st metatarsophalangeal joint of the right foot and nerve impingement, possible superficial peroneal branches of the right foot.  

An April 2009 VA examination report indicates that the Veteran reported having an electric shock-like sensation running through the medial aspect of his right foot, on the medial side of the foot and the medial dorsal and plantar aspects of the right foot since the injury in service.  He tried orthotics that did not help.  He can walk approximately 10 to 15 minutes, and stand approximately 15 to 20 minutes.  The Veteran reported that nothing in specific makes it worse, and nothing really makes it better, although sleeping with his leg elevated does help him somewhat.  When asked about flare-ups, he reports that his foot "flares up at will," and he really could not tell the examiner how often he gets flare-ups.  Regarding his current treatment, the Veteran was on morphine, 15 milligrams per day; this helped without any side effects.  Regarding the extent of condition on daily activities, the Veteran reported that he needs to buy a big, wide shoe, and he drives with his left foot as opposed to his right.  As far as occupation, he last worked in 2007 doing security work.  Apparently this job was mainly sedentary, monitoring cameras, but he had to leave that job secondary to right foot pain.  

Physical examination revealed no motion in the right first metatarsophalangeal joint, and he would not move his first interphalangeal joint secondary to pain.  He had hypersensitivity over his medial right foot, extending to the dorsal medial part of the foot, and the plantar medial part of the foot.  This sensitivity goes back to his mid foot area.  He also has hypersensitivity over the scars from his operation.  There was a negative Tinel's sign over the tarsal tunnel.  Radiographs done post-surgically showed evidence of degenerative joint disease at the first metatarsophalangeal joint, with metallic plate and multiple metallic screws at the distal first metatarsal bone and proximal portion of the proximal phalanx of the first toe.  The position and the alignment of the bony structures and surgical devices were in satisfactory condition.  The impression was degenerative joint disease, first metatarsophalangeal joint, right foot and pain over medial right foot.  

A June 2009 VA physical medicine rehabilitation consultation report indicates that the Veteran was evaluated for complaints of chronic paresthesias and hypersensitivity in the right foot.  The Veteran indicates he has had severe right foot and leg pain for the past several years and it appears to be worsening.  He has not been able to tolerate any light touching or bumping of the right ankle and foot due to severe pain.  He described burning neuropathic pain and electrical sensations in the right leg and foot.  He stated that his walking is very limited due to severe pain which worsens particularly in the ankle, the longer he has walked.  He is currently limited to walking approximately 50 to 75 yards before he must stop and rest.  

Musculoskeletal exam and visual inspection of the extremities revealed we1l-healed scars over the right great toe and distal forefoot.  There was no significant erythema noted or increased swelling.  Palpation of the joints of the lower extremities revealed increased tenderness on palpation of the right great toe.  Neuromuscular exam revealed that the patellar tendon reflexes were 2/4 bilaterally and Achilles tendon reflexes were 1-2/4 bilaterally.  Sensory exam revealed hyperalgesia to pinprick over the skin of the right foot.  Sensory exam to touch revealed allodynia of the skin of the right foot.  Otherwise, pinprick, touch, and position sense appeared grossly normal in both lower extremities.  Manual muscle testing of the lower extremities revealed grossly normal motor strength.  

The Veteran's gait was abnormal with favoring of the right leg.  He was unable to consistently walk on his heels and toes secondary to guarding from right foot pain.  The impression was complex regional pain syndrome involving the right distal leg and foot associated with severe hyperalgesia to pinprick, and severe allodynia to touch; hyperalgesia to pinprick involving the skin of the distal leg and right foot as well as the right and left low back associated with severe neuropathic pain with clinical signs and symptoms are most consistent with a chronic herpetic neuritis/ganglionitis; decreased strength and endurance and increased fatigue requiring, frequent rests during the day; and decreased balance, probably due to a chronic vestibular neuritis. 

A June 2009 VA treatment record notes that the Veteran has Vitamin D deficiency which may be contributing significantly to his decreased strength and endurance, chronic fatigue, and neuropathic pain syndrome of his right lower extremity and foot (chronic herpetic neuritis/ganglionitis).  Vitamin D deficiency has been implicated in impaired cellular immunity (T lymphocyte function).  

A December 2009 consultation report from a private orthopedist indicates that the Veteran was evaluated for right ankle pain.  It was noted that the Veteran wanted a right ankle fusion just as he underwent for his great toe which did result in relief of his pain there.  Examination revealed a large midline scar from his great toe up his midfoot, over the 1st metatarsal.  There was no pain or motion at the metatarsophalangeal joint.  He had intact sensory and motor functions of his deep peroneal nerve, and superficial peroneal nerve as well as the tibial nerve.

An August 2010 VA examination report documents that the Veteran had ambulatory pain due to arthritis of the right great toe.  Gait was normal.  There was slight tenderness to the palpation to the right great toe.  

Pain clinic treatment records dated in March 2011 indicate that the Veteran reported that he had pain in the right ankle and right great toe and the pain in the right ankle was more severe than the pain in the toe.  

VA podiatry clinic records dated in October 2010 and February 2011 indicate that there was no change in the right great toe on examination.  A September 2010 VA neurology clinic treatment record indicates that examination revealed that there was no ataxia with gait, muscle strength was 5/5, and sensation was intact. 

VA pain clinic records dated in October 2012 indicate that the Veteran reported having chronic right foot pain.  He ambulated with a normal gait.  He wore and tolerated shoes and was in no acute distress.  

A November 2012 private podiatry evaluation report indicates that the Veteran sought treatment for right ankle pain and the diagnosis was reflex sympathetic dystrophy of the right lower extremity.  Physical examination revealed normal gait and station.  Neurologic exam was normal.  The podiatrist noted that the area of the right 1st metatarsophalangeal joint fusion wasn't really painful and the veteran had no pain in the area of the fusion.  The podiatrist noted that most of the right foot pain was dorsal and lateral.   

The December 2012 VA neurologic examination report shows a diagnosis of complex regional pain syndrome.  Physical examination documented mild to moderate symptoms.  The Veteran has symptoms of mild constant pain, mild intermittent pain, moderate paresthesias and dysesthesias, and mild numbness.  Muscle strength was 5/5 in the right knee and ankle which is normal.  There was no muscle atrophy.  Sensory examination of the right lower leg, foot, and toes was normal.  Deep tendon reflexes of the knee and ankle was normal.  There were no trophic changes.  Gait was normal.  Examination of the sciatic nerve, common peroneal nerve, deep peroneal nerve, superficial peroneal nerve, internal popliteal (tibial) nerve, and posterior tibial nerve was normal. The Veteran did not use an assistive device.  He had effective remaining function in the right foot.  

The December 2012 VA podiatry examination report shows a diagnosis hallux valgus with no symptoms.  It is noted that the Veteran had undergone metatarsal cuneiform fusion and 1st metatarsophalangeal joint fusion on the right.  Examination revealed no metatarsalgia, hammer toes, hallux rigidus, clawfoot, weakfoot, or malunion or nonunion of the metatarsal bones.  There was no other foot injury.  Examination revealed normal heel rise bilaterally.  There was normal heel toe gait bilaterally.  The Veteran did not use an assistive device.  The examiner indicated that the right great toe disability did not impact the Veteran's ability to work.    

A December 2012 VA podiatry clinic record indicates that the Veteran reported having chronic electrical pain in the right foot and ankle.  VA treatment records dated in January 2013 and March 2013 indicate that examination revealed normal gait, and no abnormal movements or actions.  Muscle strength was normal.  An October 2014 VA treatment record indicates that the Veteran was on numerous neurologic medications with no benefit.  A March 2015 VA treatment record notes that the Veteran had chronic nerve pain.  An April 2015 VA treatment record indicates that on neurologic exam, the Veteran had normal gait.  

Additionally, the evidence of record includes the Veteran's testimony at two hearings.  The first hearing was held in August 2008 before a Decision Review Officer at the RO in Wilmington, Delaware.  The second hearing was held before the undersigned Veterans Law Judge in October 2011.  At these hearings, the Veteran testified as to a continuity of symptomatology relating to his service-connected right great toe disability since the injuries incurred during his periods of active duty for training and inactive duty for training while serving in the Army National Guard in 1985.  He described the pain he has as an electrical feeling that makes the toe very sensitive.  He related that this affected his daily activities in that he could not walk directly on his toe and he could not run.  He testified at the October 2011 Board hearing that this condition has increased in severity over time.  

In the February 2012 decision, the Board rated the service-connected right great toe disability under the diagnostic codes for rating arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  The Board determined that a 10 percent rating (the minimum compensable rating allowable by the rating schedule) was warranted from October 7, 1992 for the right great toe disability on the basis of evidence of arthritis with pain and limitation of motion of the right great.  See 38 C.F.R. §§ 4.40, 4.45, & 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Diagnostic Code 5010 directs the rater to evaluate traumatic arthritis as degenerative arthritis under Diagnostic Code 5003.  Under Diagnostic Code 5003, arthritis established by X-ray findings is rated on the basis of limitation of motion of the affected joints.  When however, the limited motion of the specific joint or joints involved would be noncompensable under the appropriate diagnostic codes, a 10 percent rating is assigned for each involved major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  38 C.F.R. § 4.71a.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, however, arthritis is rated as 10 percent disabling when shown by x-ray evidence of the involvement of two or more major joints or two or more minor joint groups, or as 20 percent disabling when show by X-ray evidence of the involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  Id.  Under 38 C.F.R. § 4.45, for purposes of rating disability from arthritis, multiple involvements of the interphalangeal, metatarsal and tarsal joints of the lower extremities are considered groups of minor joints.

Significantly, however, it is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints due to healed injury as entitled to at least the minimum compensable rating.  38 C.F.R. § 4.59.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

There are no diagnostic codes specific to limitation of motion of the toes.  In the present case, although a group of minor joints is not involved as only the metatarsophalangeal joint of the right great toe appears to be affected, the Board found that with application of the provisions of 38 C.F.R. § 4.59, and based on the medical findings above of painful motion in the right great toe and ambulatory pain, a 10 percent rating is warranted for the right great toe disability.  38 C.F.R. § 4.20.  

The Board finds that a higher rating under Diagnostic Code 5003 (arthritis) is not warranted because two or more major joints or two or more minor joint groups are not involved.  Furthermore, there is simply no evidence of incapacitating episodes.  While the evidence of record clearly documents pain in the right great toe, the lay and medical evidence does not establish or even suggest that the Veteran has had any incapacitating episodes due to the right great toe disability.  The term "incapacitating episode" is not defined under Diagnostic Code 5003.  However, other parts of the rating schedule provide guidance.  For example under 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome based on Incapacitating Episodes, incapacitating episodes are defined as acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  The record simply does not demonstrate that the Veteran's right great toe was of such severity that the Veteran was prescribed bedrest and treatment by a physician.  For these reasons, the Board finds that an initial disability rating in excess of 10 percent is not warranted under Diagnostic codes 5003 or 5010 for the entire period of the appeal.  

The Board has also considered whether an initial rating in excess of 10 percent is warranted under Diagnostic Code 5284.  As noted, the RO assigned a 10 percent rating to the service-connected right great toe disability for moderate injury or impairment under Diagnostic Code 5285.  Under this diagnostic code, foot injuries warrant a 10 percent rating if moderate, a 20 percent rating if moderately severe, and a 30 percent rating if severe.  Actual loss of use of the foot warrants a 40 percent rating.  38 C.F.R. § 4.71a.  The words "moderate," "moderately severe," and "severe" are not defined in Diagnostic Code 5284.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just."  38 C.F.R. § 4.6.  

The Board finds that the criteria for a disability evaluation in excess of 10 percent rating for the right great toe disability under Diagnostic Code 5284 have not been met or more nearly approximated for any portion of the rating period.  For the entire period of the appeal, the record does not suggest that the Veteran's right great toe disability approximates a degree of severity that could be categorized as greater than moderate.

The Board finds that the weight of the competent and credible evidence shows the service-connected right great toe disability is manifested by ambulatory pain with some limitation of motion of the right great toe but this disability does not interfere with activities of daily living or impact the Veteran's ability to work and the weight of the evidence shows that the Veteran has normal gait.  

As noted above, the medical evidence shows that the August 1986 Narrative Summary from Walter Reed Army Medical Center demonstrates the Veteran had pain with limitation of motion of the right first metatarsophalangeal joint with X-ray evidence of degenerative changes.  The 1987 Physical Evaluation Board evaluated the Veteran's right great toe disability as 10 percent disabling under Diagnostic Code 5284; this was five years before the Veteran filed his claim for service connection.  The 1992 VA examination did not demonstrate objective findings of pain or limitation of motion on examination despite the Veteran's complaints of pain.  There is no medical evidence between 1992 and 2006 that demonstrates the severity of the Veteran's right great toe disability.  The only evidence of his condition during that period of time is his own statements that he continued to have pain of an electrical feeling nature that affected his ability to stand, walk and run.  Although the Veteran testified at the October 2011 Board hearing that his symptoms increased in severity over the 20 years since his separation from the National Guard, the Board finds this to be inconsistent with his testimony at the RO hearing in September 2008 at which he merely testified that the same pain has continued since his separation from the National Guard.  
While the Veteran reported that the right great toe disability prevented prolonged standing or walking, and interfered with his daily activities and his ability to work, the weight of the objective medical evidence shows findings of mild or slight symptoms and that the right great toe pain had essentially resolved after the surgery and the Veteran has normal gait.  There is evidence that the symptoms were out of proportion to the objective findings and exam observations.   

As noted, the June 2007 VA foot examination report indicates that the Veteran reported that the pain in the right great toe limited him in that he was no longer able to work as an auto mechanic, he had to settle for lesser jobs, and he could not tiptoe, run, or jog.  However, physical exam revealed normal gait.  There was slight swelling and tenderness at the right first metatarsophalangeal joint and there was limited motion of that joint.  The range of motion did not change after three repetitions or due to pain, fatigue, weakness, or lack of endurance.     

A VA orthopedic consultation records dated January 11, 2008 indicate that the Veteran stated that he was unable to work because of the "severe" pain in the right great toe.  Physical examination revealed that gait was symmetrical; heel-toe was without apparent abnormality.  Examination of the right foot revealed no obvious deformity.  There was tenderness to palpation of the first metatarsophalangeal joint.  There was good range of motion throughout and good strength.  The impression was moderate osteoarthritis at the first metatarsophalangeal joint of the right foot.

January 2008 records from Dr. Steele indicate that the Veteran's chief complaint was pain and stiffness in the right big toe and difficulty with walking.  Examination revealed a visible spur on the dorsal aspect of the right 1st metatarsal.  He had tenderness over the 1st metatarsophalangeal joint.  The joint was fixed in full extension with no flexion or extension.  His gait was obviously altered by the stiff big toe.  The only other slightly unusual sign was that he described some electric shocks with percussion over the dorsal aspect of the metatarsophalangeal joint.  As noted, the Veteran underwent surgery on the right great toe on February 22, 2008 at the F.S. Surgery Center; he underwent arthrodesis of the right big toe and excision of the tarsal bones of the right foot.  The Veteran was awarded a temporary total rating for convalescence under 38 C.F.R. § 4.30 from February 22, 2008 to November 30, 2008. 

A January 2009 VA examination report notes that the Veteran reported that he had pain all day and all night and at times he gets a jolt feeling in his foot daily.  He reported that the pain was localized to the dorsum of the ankle and also medial aspect of the foot, along the arches and first toe; could not wear his boot or any shoes regularly for long periods of time; his daily activities have been affected in that he cannot walk a long time; and he can only walk from the house to his car, he cannot stand for a long period of time, and he cannot run.  He has to keep his feet elevated and also he can only wear sun shoes.  He reported that because of the pain, his gait is affected.  

Physical examination revealed that the Veteran was very sensitive to touch on the dorsum medial aspect of his foot and also the first toe.  The examiner noted that the Veteran was able to walk out of the office and put on his shoes and socks regularly without much difficulty, the degree of pain and symptoms seemed to be out of proportion to his gait, and the Veteran was able to walk out of the office without any seemingly difficulty. 

A March 2009 VA podiatry note indicates that orthopedic exam revealed rigid or absent range of motion on the first metatarsophalangeal joint on the right and decreased medial arch height, bilaterally.  The examiner was unable to fully assess the range of motion of the right foot due to significant guarding.  

A June 2009 VA physical medicine rehabilitation consultation report indicates that musculoskeletal exam and visual inspection of the extremities revealed we1l-healed scars over the right great toe and distal forefoot.  There was no significant erythema noted or increased swelling.  Palpation of the joints of the lower extremities revealed increased tenderness on palpation of the right great toe.  Manual muscle testing of the lower extremities revealed grossly normal motor strength.  The Veteran's gait was abnormal with favoring of the right leg.  He was unable to consistently walk on his heels and toes secondary to guarding from right foot pain.  The impression was complex regional pain syndrome involving the right distal leg and foot associated with severe symptoms. 

A December 2009 consultation report from a private orthopedist indicates that the Veteran reported that the fusion of the right great toe resulted in relief of his pain there.  Examination revealed a large midline scar from his great toe up his midfoot, over the 1st metatarsal with no pain or motion at the metatarsophalangeal joint.  

An August 2010 VA examination report documents that the Veteran had ambulatory pain due to arthritis of the right great toe.  Gait was normal.  There was slight tenderness to the palpation to the right great toe.  

Pain clinic treatment records dated in March 2011 indicate that the Veteran reported that he had pain in the right ankle and right great toe and the pain in the right ankle was more severe than the pain in the toe.  

VA podiatry clinic records dated in October 2010 and February 2011 indicate that there was no change in the right great toe on examination.  VA pain clinic records dated in October 2012 indicate that the Veteran ambulated with a normal gait.  He wore and tolerated shoes and was in no acute distress.  

A November 2012 private podiatry evaluation report indicates that physical examination revealed normal gait and station.  Neurologic exam was normal.  The podiatrist noted that the area of the right 1st metatarsophalangeal joint fusion wasn't really painful and the Veteran had no pain in the area of the fusion.  The podiatrist noted that most of the right foot pain was dorsal and lateral.   

The December 2012 VA podiatry examination revealed normal heel toe gait bilaterally.  The Veteran did not use an assistive device.  The examiner indicated that the right great toe disability did not impact the Veteran's ability to work.  VA treatment records dated in January 2013 and March 2013 indicate that examination revealed normal gait, and no abnormal movements or actions.  Muscle strength was normal.  An April 2015 VA treatment record indicates that on neurologic exam, the Veteran had normal gait.  
A higher disability rating under Diagnostic Code 5284 is not warranted as there is insufficient evidence to demonstrate the Veteran's service-connected right great toe disability was productive of a disability picture that is consistent with at least a moderately severe or severe foot injury or impairment.  The Board observes that no clinician characterized the Veteran's right great toe disability as "moderately severe" or "severe" in nature other than when the Veteran was convalescing for the right great toe surgery.  See the July 2008 VA examination report.  

The Board finds that the criteria for a 20 percent rating under Diagnostic Code 5284 have not been met or more nearly approximated for any portion of the rating period.  Even with consideration of pain on use, the Veteran's right great toe disability has not more nearly approximated moderately-severe foot injury.  The probative evidence shows that the Veteran had pain relief in the right great toe after the February 2008 surgery and fusion of the metatarsal joint and the right great toe disability did not impair function in the right foot.  See the December 2012 VA examination report, the November 2012 private podiatry evaluation report, and the December 2009 consultation report from a private orthopedist. 

The Board has considered whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59; see also DeLuca.  The evidence shows that, for the entire appeal period, the service-connected right great toe disability has been manifested by some pain and ambulatory pain and these symptoms and degree of functional loss are contemplated in the 10 percent rating under either Diagnostic Code 5003 or Diagnostic Code 5284.  38 C.F.R. § 4.71a.  The 10 percent rating contemplates the Veteran's functional impairment in the right great toe during flare-ups or due to pain with activity.  A 10 percent rating is the highest possible rating under Diagnostic Code 5003 (arthritis with painful, noncompensable limitation of motion). 

The evidence does not demonstrate that the pain and the other symptoms reported by the Veteran results in additional limitation of range of motion or limitation of function to a degree which more nearly approximates moderately-severe disability, as required for a higher, 20 percent disability rating under Diagnostic Code 5284.  See the December 2012 VA examination findings. 

In reaching this conclusion, the Board acknowledges that the Veteran is competent to report symptoms such as pain as they are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the lay statements must be evaluated in conjunction with the other probative evidence, such as the examination reports.  As noted, the Veteran initially described his foot pain as severe, but several physical examinations found that the objective evidence was not indicative of a disability of that severity in the right great toe and his reported symptoms were out of proportion to the examination findings.  The Board considered these physical findings closely, including factors such as a normal gait.  Here, even with consideration of pain, the Veteran's right great toe disability did not more nearly approximate moderately severe or severe injury or impairment.  For these reasons, the preponderance of the evidence is against a disability rating in excess of 10 percent under Diagnostic Code 5284.

Diagnostic Code 5284 provides for a 40 percent rating if there is evidence of actual loss of use of the foot.  38 C.F.R. § 4.63 indicates that loss of use of the foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of the election below the knee with the use of a suitable prosthetic appliance.  See 38 C.F.R. § 4.63 and 38 C.F.R. § 4.71a, Diagnostic Code 5284. 

In the present case, the medical evidence shows that the Veteran has effective function remaining in the right foot.  See the December 2012 VA examination reports.  Thus, a higher rating is not warranted for loss of use of the foot.  

The Board has also reviewed the remaining diagnostic codes relating to foot disabilities and finds that they are not applicable.  Diagnostic Codes 5277 (weak foot), 5279 (metatarsalgia), 5280 (hallux valgus), 5281 (hallux rigidus), and 5282 (hammer toe) do not provide for disabilities in excess of 10 percent.  The evidence of record does not show malunion or nonunion of the tarsal or metatarsal bones or clawfoot.  See the December 2012 VA examination report.  Accordingly, Diagnostic Code 5283 (tarsal or metatarsal bones, malunion of, or nonunion of) and Diagnostic Code 5278 (clawfoot) do not apply. 

For these reasons, the Board finds that the weight of the evidence is against the Veteran's claim for an initial schedular rating in excess of 10 percent for right big toe disability for the entire period of the appeal and the claim must be denied for this time period.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Lastly, the Board notes that the amputation rule, found in 38 C.F.R. § 4.68, prohibits a combined rating in excess of 40 percent for disabilities below the knee.  Therefore, the combined rating for the disabilities affecting the Veteran's right lower extremity will not exceed 40 percent, even though he is entitled to a disability rating in excess of 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5284.  

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 
The Veteran's right great toe symptomatology does not represent an exceptional or unusual disability picture.  The Veteran's symptoms and functional limitations due to the right great toe disability are contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate to rate the disability.  The record shows that the service-connected right great toe is manifested by pain and ambulatory pain.  The rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for a higher rating for additional or more severe symptoms than currently shown by the evidence.  Hence, as the schedular rating reasonably describes the Veteran's disability picture, referral for extraschedular consideration is not warranted.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

3.  Entitlement to an Extension of the Temporary Total Rating

The Veteran asserts that an extension of the temporary total rating based upon convalescence is warranted beyond November 30, 2008.  
A temporary total convalescent rating contemplates only a temporary period of time required by a veteran to recover from the immediate effects of surgery.  38 C.F.R. § 4.30. 

A total rating will be granted following hospital discharge, effective from the date of hospital admission and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge if the hospital treatment of the service-connected disability resulted in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps or recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a). 

Pursuant to 38 C.F.R. § 4.30(b), extensions of 1, 2, or 3 months beyond the initial 3 months may be made under § 4.30(a)(1), (2), or (3) and extensions of 1 or more months up to a 6 month period may be made under § 4.30(a)(2) or (3). 

The Veteran underwent surgery on the service-connected right great toe on February 22, 2008 at the F.S. Surgery Center.  The operative report indicates that the Veteran underwent arthrodesis of the right big toe and excision of the tarsal bones of the right foot.  It was noted that the Veteran presented with a painful big toe.  X-rays show significant degenerative arthritis and an arthrodesis was recommended.  The Veteran also had a tarsal bone that was causing some discomfort and it was agreed to excise the tarsal boss at the same time.  He underwent an uneventful and technically successful procedure.  

The Board notes that the Veteran was initially awarded a temporary total rating for convalescence under 38 C.F.R. § 4.30 from February 22, 2008, to March 31, 2008, essentially one month after the month of the Veteran's surgery on his right great toe.  In a September 2008 rating decision, the RO granted an extension of the temporary total rating from April 1, 2008, to September 30, 2008, and continued the 10 percent rating from October 1, 2008.  On October 15, 2008, the Veteran submitted a request for an additional six week extension commencing October 1, 2008, and attached a statement from his doctor dated October 3, 2008, which indicated the Veteran should not work until his next evaluation on November 14, 2008.  Subsequently, on November 6, 2008, the Veteran submitted another request for an extension of the temporary total disability rating with another doctor's note dated November 3, 2008.  This doctor's note indicated that the Veteran should not work from November 3, 2008, until his next evaluation; however, the doctor's note did not specify when that would be.  

In a rating decision issued in April 2009, the RO denied a temporary total rating past September 30, 2008.  The reason for the denial was that the doctor's statement dated November 3, 2008, indicated the Veteran was able to do sedentary work.  A March 2012 rating decision extended the temporary total rating to November 30, 2008.  The 10 percent rating was continued from December 1, 2008.  

The Board notes that the Veteran's temporary total disability rating was effective from February 22, 2008, to November 30, 2008, which is essentially nine months.  Pursuant to 38 C.F.R. § 4.30(b)(2), extensions of one or more months up to six months beyond the initial six months period may be made upon approval of the Veterans Service Center Manager.  

The Board concludes that the Veteran does not meet the criteria for an extension of his convalescence.  As of December 1, 2008, there is no evidence of incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited).  A January 2009 VA podiatry consultation report indicates that examination revealed that skin was normal.  A January 2009 VA examination report notes that the Veteran underwent surgery on the right great toe in February 2008 and he took Percocet four times a day to alleviate the pain.  Post surgery, he used crutches and cane but right now he uses a cane only occasionally.  He never had any corrective shoes.  Physical examination revealed that the Veteran was very sensitive to touch on the dorsum medial aspect of his foot and also the first toe.  He had a long scar over the dorsum foot, metatarsal bone, and tarsal bone.  The examiner noted that the Veteran was able to walk out of the office and put on his shoes and socks regularly without much difficulty, and the degree of pain and symptoms seemed to be out of proportion to his gait.  The examiner noted again that the Veteran was able to put on his socks and shoes and walk out of the office without any seemingly difficulty. 

The Veteran has submitted no competent evidence to support his lay assertions that an extension due to convalescence beyond November 30, 2008 was necessary.  The Board notes that a review of the claims file also failed to provide a basis for an extension of the convalescent period.

The governing law and regulation are explicit in their language.  In the absence of the severe post surgical residuals enumerated above, there is no basis for the assignment of additional convalescence benefits beyond November 30, 2008.  The preponderance of the evidence is against the Veteran's claim, and the claim is denied. 


ORDER

An initial disability rating in excess of 10 percent for residuals of arthrodesis of the right great toe with excision of tarsal bones is denied.  

An extension of the temporary total rating based convalescence due to right great toe surgery beyond November 30, 2008 is denied.


REMAND

The issue of entitlement to an earlier effective date for the award of TDIU was remanded in February 2012 because this issue was inextricably intertwined with the issues of service connection for a right ankle disability and right foot nerve damage, and the claim for a higher initial rating for the right great toe.  Subsequent to the remand, a May 2013 rating decision granted service connection for peroneal nerve damage of the right foot and assigned a 20 percent rating effective March 12, 2008.  Service connection was granted for a right ankle disability and a 10 percent rating was assigned from March 12, 2008.  Review of the record shows that a supplemental statement of the case was issued in April 2013 for the TDIU effective date claim.  It does not appear that the AOJ readjudicated this issue of entitlement to an earlier effective date for the award of TDIU subsequent to the May 2013 rating decision which granted service connection for two additional disabilities.  

As the AOJ did not readjudicate the effective date claim after the claims for service connection for a right ankle disability and nerve damage to the right foot were adjudicated and subsequently granted, the AOJ has not complied with the Board's instructions, and the Veteran has not been afforded his right to due process under the law.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board itself commits error as a matter of law when it fails to ensure compliance, and further remand will be mandated).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) and Bernard v. Brown, 4 Vet. App. 384   (1993).  The Board also finds that due process mandates that this issue be remanded to the AOJ for adjudication in the first instance.  See Bernard; supra.  

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim for entitlement to an effective date earlier than January 16, 2009 for the award of TDIU in light of all the evidence of record.  If any benefit sought on appeal remains denied, provide the Veteran with a fully responsive Supplemental Statement of the Case and afford him a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional 

development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 




______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


